
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16


        As of April 1, 2002

Mr. Michael Rowe
3100 Walnut Avenue
Manhattan Beach, CA 90266

Dear Mr. Rowe:

This letter confirms the terms of your employment by Activision
Publishing, Inc.("Employer").

1.Term

        The term of your employment under this agreement shall commence on
April 1, 2002 and expire on March 31, 2005, unless earlier terminated as
provided below.

2.Salary

        (a)  In full consideration for all rights and services provided by you
under this agreement, you shall receive an annual base salary of $285,000 during
the first year of the term, an annual base salary of $305,000 during the second
year of the term and an annual base salary of $325,000 during the third year of
the term.

        (b)  Base salary payments shall be made in accordance with Employer's
then prevailing payroll policy. Each base salary referred to in Paragraph 2(a)
shall constitute your minimum base salary during the applicable period, and your
base salary may be increased above the minimum at any time if Employer's Board
of Directors (or the Compensation Committee of such Board of Directors), in its
sole and absolute discretion, elects to do so. In the event of an increase in
your base salary beyond the applicable minimum base salary for a particular
period, such increased base salary shall then constitute your minimum base
salary for all subsequent periods under this agreement, but only to the extent
such increased base salary is in excess of the minimum base salary referred to
in Paragraph 2(a) for the corresponding period.

        (c)  Notwithstanding anything to the contrary set forth above but
subject to the right of termination granted to you pursuant to Paragraph 10(b),
Employer shall not be required to actually use your services, and payment of
your base salary during the applicable period of your employment under this
agreement will discharge Employer's obligations to you hereunder. Such payment,
however, will not discharge your obligations to Employer hereunder.

        (d)  In addition to your base salary, you shall be eligible to receive
an annual performance based bonus targeted at sixty percent (60%) of your annual
base salary, in compliance with Employer's standard bonus plan which is
established on a yearly basis by Employer's senior management and Board of
Directors (or the Compensation Committee of such Board of Directors) and is
based on a number of factors that may include, without limitation, the
achievement of corporate earning and operating margin goals.

        (e)  You also are being granted, under Employer's existing or modified
Board-approved stock option plan, a non-qualified stock option ("NQSO") to
purchase 80,000 shares of the company's common stock. Such option is in addition
to the stock options of Employer previously granted to you. The option will be
issued on the commencement date of your contract. The option to purchase 80,000
shares referred to above will vest ratably over four years, with one fourth of
the amount granted vesting at the end of each year. The option will have an
exercise price that will be the market low of such common stock in effect at the
time of the grant. You also shall be eligible to receive annual stock options,
under Employer's existing or modified stock option plan, if Employer's Board of
Directors (or

1

--------------------------------------------------------------------------------


the Compensation Committee of such Board of Directors), in its sole and absolute
discretion, determines that the grant to you of additional options is
appropriate.

3.Title

        You are being employed under this agreement in the position of Executive
Vice President, Global Human Resources.

4.Duties

        You shall personally and diligently perform, on a full-time and
exclusive basis, such services as Employer or any of its divisions may
reasonably require, provided that such services are consistent with your
position with Employer. You shall observe all reasonable rules and regulations
adopted by Employer in connection with the operation of its business and carry
out all instructions of Employer. You will at all times perform all of the
duties and obligations required by you under this agreement in a loyal and
conscientious manner and to the best of your ability and experience.

5.Expenses

        To the extent you incur necessary and reasonable business expenses in
the course of your employment, you shall be reimbursed for such expenses,
subject to Employer's then current policies regarding reimbursement of such
business expenses.

6.Other Benefits

        You shall be entitled to those benefits which are standard for persons
in similar positions with Employer, including coverage under Employer's health,
life insurance and disability plans, and eligibility to participate in
Employer's 401(k) plan. Nothing paid to you under any such plans and
arrangements (nor any bonus or stock options which Employer's Board of Directors
(or the Compensation Committee of such Board of Directors), in its sole and
absolute discretion, shall provide to you) shall be deemed in lieu, or paid on
account, of your base salary. You expressly agree and acknowledge that after
expiration or early termination of the term of your employment under this
agreement, you are entitled to no additional benefits not expressly set forth in
this agreement, except as specifically provided under the benefit plans referred
to above and those benefit plans in which you subsequently may become a
participant, and subject in each case to the terms and conditions of each such
plan. Notwithstanding anything to the contrary set forth above, you shall be
entitled to receive those benefits provided by COBRA upon the expiration or
early termination of the term of your employment under this agreement.

7.Vacation and Paid Holidays

        (a)  You will be entitled to paid vacation days in accordance with the
normal vacation policies of Employer in effect from time to time, provided that
in no event shall you be entitled to less than fifteen (15) days of paid
vacation per year.

        (b)  You shall be entitled to all paid holidays given by Employer to its
full-time employees.

8.Protection of Employer's Interests

        (a)  During the term of your employment by Employer, you will not
compete in any manner, whether directly or indirectly, as a principal, employee,
agent or owner, with Employer, or any affiliate of Employer, except that the
foregoing will not prevent you from holding at any time less than five percent
(5%) of the outstanding capital stock of any company whose stock is publicly
traded.

        (b)  All rights worldwide with respect to any and all intellectual or
other property of any nature produced, created or suggested by you during the
term of your employment or resulting from your services which (i) relate in any
manner at the time of conception or reduction to practice to the actual or
demonstrably anticipated business of Employer, (ii) result from or are suggested
by any task

2

--------------------------------------------------------------------------------


assigned to you or any work performed by you on behalf of Employer, or (iii) are
based on any property owned or idea conceived by Employer, shall be deemed to be
a work made for hire and shall be the sole and exclusive property of Employer.
You agree to execute, acknowledge and deliver to Employer, at Employer's
request, such further documents, including copyright and patent assignments, as
Employer finds appropriate to evidence Employer's rights in such property.

        (c)  Any confidential and/or proprietary information of Employer or any
affiliate of Employer shall not be used by you or disclosed or made available by
you to any person except as required in the course of your employment, and upon
expiration or earlier termination of the term of your employment, you shall
return to Employer all such information which exists in written or other
physical form (and all copies thereof) under your control. Without limiting the
generality of the foregoing, you acknowledge signing and delivering to Employer
the Activision Employee Proprietary Information Agreement and you agree that all
terms and conditions contained in such agreement, and all of your obligations
and commitments provided for in such agreement, shall be deemed, and hereby are,
incorporated into this agreement as if set forth in full herein. The provisions
of the immediately preceding four sentences of this paragraph shall survive the
expiration or earlier termination of this agreement.

9.Services Unique

        You recognize that the services being performed by you under this
agreement are of a special, unique, unusual, extraordinary and intellectual
character giving them a peculiar value, the loss of which cannot be reasonably
or adequately compensated for in damages, and in the event of a breach of this
agreement by you (particularly, but without limitation, with respect to the
provisions hereof relating to the exclusivity of your services and the
provisions of paragraph 8 of this agreement), Employer shall, in addition to all
other remedies available to it, be entitled to equitable relief by way of
injunction and any other legal or equitable remedies.

10.Termination

        (a)  At any time during the term of this Agreement, Employer may
terminate your employment under this Agreement for your (i) willful, reckless or
gross misconduct, (ii) negligent performance of job responsibilities,
(iii) conviction of a felony or crime involving dishonesty or moral turpitude,
or (iv) commitment of any of the terminable offenses listed in Section 7.2 of
Employer's Employee Handbook

        (b)  You may terminate your employment under this agreement (i) upon
Employer's material breach under this agreement, (ii) upon any relocation of the
place at which you primarily are performing your services to Employer to a
location which is outside the metropolitan Los Angeles area, or (iii) if
Employer elects to not actually use your services and continues to pay your base
salary pursuant to Paragraph 2(c) above for a period of one hundred twenty
(120) consecutive days.

        (c)  In the event of the termination of your employment under this
agreement pursuant to Paragraph 10(a) or 10(b), all obligations of Employer to
you under this agreement shall immediately terminate.

        (d)  In the event of your death during the term of this agreement, this
agreement shall terminate and Employer only shall be obligated to pay your
estate or legal representative the salary provided for above to the extent
earned by your prior to such event. Except as otherwise prohibited by applicable
law (including, without limitation, pursuant to the Family Medical Leave Act),
in the event you are unable to perform the services required of you under this
agreement as a result of any disability, and such disability continues for a
period of 60 or more consecutive days or an aggregate of 90 or more days during
any 12-month period during the term of this agreement, then Employer shall have
the right, at its option, to terminate your employment under this agreement.
Unless and until so terminated, during any period of disability during which you
are unable to perform the services

3

--------------------------------------------------------------------------------


required of you under this agreement, your base salary shall be payable to the
extent of, and subject to, Employer's policies and practices then in effect with
regard to sick leave and disability benefits.

11.Use of Employee's Name

        Employer shall have the right, but not the obligation, to use your name
or likeness for any publicity or advertising purpose.

12.Assignment

        Employer may assign this agreement or all or any part of its rights
under this agreement to any entity which succeeds to all or substantially all of
Employer's assets (whether by merger, acquisition, consolidation, reorganization
or otherwise) or which Employer may own substantially, and this agreement shall
inure to the benefit of such assignee.

13.No Conflict with Prior Agreements

        You represent to Employer that neither your commencement of employment
under this agreement nor the performance of your duties under this agreement
conflicts or will conflict with any contractual commitment on your part to any
third party, nor does it or will it violate or interfere with any rights of any
third party.

14.Post-Termination Obligations

        After the expiration or earlier termination of your employment under
this agreement for any reason whatsoever, you shall not, either alone or
jointly, with or on behalf of others, directly or indirectly, whether as
principal, partner, agent, shareholder, director, employee, consultant or
otherwise, at any time during a period of one (1) year following such expiration
or termination, offer employment to, or solicit the employment or engagement of,
or otherwise entice away from the employment of Employer or any affiliated
entity, either for your own account or for any other person firm or company, any
person who was employed by Employer or any such affiliated entity during the
term of your employment, whether or not such person would commit any breach of
his or her contract of employment by reason of his or her leaving the service of
Employer or any affiliated entity.

15.Entire Agreement; Amendments; Waiver, Etc.

        (a)  This agreement supersedes all prior or contemporaneous agreements
and statements, whether written or oral, concerning the terms of your employment
with Employer, and no amendment or modification of this agreement shall be
binding against Employer unless set forth in a writing signed by Employer and
delivered to you. Without limiting the generality of the foregoing, you
acknowledge that this agreement supersedes your prior written agreement with
Employer dated July 12, 1999, and such agreement is hereby declared terminated
and of no further force and effect.

        (b)  You have given no indication, representation or commitment of any
nature to any broker, finder, agent or other third party to the effect that any
fees or commissions of any nature are, or under any circumstances might be,
payable by Employer or any affiliate of Employer in connection with your
employment under this agreement.

        (c)  No waiver by either party of any breach by the other party of any
provision or condition of this agreement shall be deemed a waiver of any similar
or dissimilar provision or condition at the same or any prior or subsequent
time.

        (d)  Nothing contained in this agreement shall be construed so as to
require the commission of any act contrary to law and wherever there is any
conflict between any provision of this agreement and any present or future
statute, law, ordinance or regulation, the latter shall prevail, but in such
event the provision of this agreement affected shall be curtailed and limited
only to the extent necessary to bring it within legal requirements.

4

--------------------------------------------------------------------------------


        (e)  This agreement does not constitute a commitment of Employer with
regard to your employment, express or implied, other than to the extent
expressly provided for herein. Upon termination of this agreement, it is the
contemplation of both parties that your employment with Employer shall cease,
and that neither Employer nor you shall have any obligation to the other with
respect to continued employment. In the event that your employment continues for
a period of time following the stated expiration date of this contract, unless
and until agreed to in a new subscribed written document, such employment or any
continuation thereof is "at will," and may be terminated without obligation at
any time by either party giving notice to the other.

        (f)    This agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to conflict of law
principles.

        (g)  In accordance with the Immigration Reform and Control Act of 1986,
employment under this agreement is conditioned upon satisfactory proof of your
identity and legal ability to work in the United States.

        (h)  To the extent permitted by law, you will keep the terms of this
agreement confidential, and you will not disclose any information concerning
this agreement to anyone other than your immediate family and professional
representatives (provided they also agree to keep the terms of this agreement
confidential).

16.Notices

        All notices which either party is required or may desire to give the
other shall be in writing and given either personally or by depositing the same
in the United States mail addressed to the party to be given notice as follows:

To Employer:   3100 Ocean Park Boulevard
Santa Monica, California 90405
Attention: Executive Vice President
and General Counsel
 
 
  To Employee:   3100 Walnut Avenue
Manhattan Beach, CA 90266

        Either party may by written notice designate a different address for
giving of notices. The date of mailing of any such notices shall be deemed to be
the date on which such notice is given.

17.Headings

        The headings set forth herein are included solely for the purpose of
identification and shall not be used for the purpose of construing the meaning
of the provisions of this agreement.

        If the foregoing accurately reflects our mutual agreement, please sign
where indicated.

ACCEPTED AND AGREED TO:

Employer   Employee
By:
 
/s/  RON DOORNINK      

--------------------------------------------------------------------------------

Ron Doornink
President and Chief
Operating Officer
 
By:
 
/s/  MIKE ROWE      

--------------------------------------------------------------------------------

Michael Rowe
Date:
 
 
 
Date:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.16

